Filed 2/9/15
                       CERTIFIED FOR PUBLICATION




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                    DIVISION FOUR


SIMONA WILSON,                                B249714

        Plaintiff and Respondent,             (Los Angeles County
                                               Super. Ct. No. YC065545)
        v.

SOUTHERN CALIFORNIA EDISON
COMPANY,

        Defendant and Appellant.



        APPEAL from a judgment of the Superior Court for Los Angeles County,
Stuart M. Rice, Judge. Reversed and remanded.
        Southern California Edison Company, Patricia A. Cirucci, Brian A. Cardoza,
Carla M. Blanc; Lim, Ruger & Kim, Christopher Kim, Sandra Sakamoto, Arnold
Barba, Julie Kwun; Greines, Martin, Stein & Richland, Timothy T. Coates,
Meehan Rasch and Robin Meadow for Defendant and Appellant.
        Grassini, Wrinkle & Johnson and Roland Wrinkle for Plaintiff and
Respondent.
      Defendant Southern California Edison Company (Edison) appeals from a
judgment following a jury trial in which the jury found in favor of plaintiff Simona
Wilson on her claims for intentional infliction of emotional distress (IIED),
negligence, and nuisance, and awarded her $1,050,000 in compensatory damages
and $3 million in punitive damages. All of her claims are based upon her
allegation that Edison failed to properly supervise, secure, operate, maintain, or
control the electrical substation next door to plaintiff’s house (the Topaz
substation), allowing uncontrolled stray electrical currents to enter the home. Stray
current (or stray voltage) is the unavoidable byproduct of grounding an electrical
system.
      The gas company found stray voltage on Wilson’s gas meter the year after
she moved into the house, and again two years later. Edison paid for certain
measures taken by the gas company, which virtually eliminated the voltage on the
meter. After Wilson remodeled her master bathroom (four years after she moved
into the house), she began to feel low levels of electricity in her shower, because
the shower had metal pipes and the drain was connected to the ground, which
allowed the stray electricity to flow when someone touched the shower while in
contact with the drain. Edison offered to replace all or a portion of the metal pipes
with plastic, which would eliminate the voltage in her shower, but Wilson refused
the offer and insisted that Edison eliminate all stray voltage on her property. She
subsequently filed the instant lawsuit.
      Edison contends that Wilson’s claims fall under the exclusive jurisdiction of
the California Public Utilities Commission (the commission or PUC), that no
substantial evidence supports her claims, that the damages award is excessive, and
that punitive damages were unjustified. We conclude that the PUC has not
exercised its authority to adopt a policy regarding the issues in this lawsuit, and
therefore it does not have exclusive jurisdiction over Wilson’s claims. But we also

                                           2
conclude that Wilson failed to present sufficient evidence to support her IIED and
negligence claims, or to support an award of punitive damages. Finally, we
conclude the verdict on the nuisance claim cannot stand because the trial court
refused to give Edison’s proffered instruction regarding causation of Wilson’s
physical symptoms, and therefore the jury relied upon irrelevant evidence when
determining that claim. Accordingly, we reverse the judgment, order judgment
entered in favor of Edison on the IIED and negligence claims, and remand to the
trial court for a retrial on the nuisance claim.


                                   BACKGROUND
A.    Fundamentals of Electrical Distribution Systems and Electricity
      Analysis of the facts and issues in this case requires a basic understanding of
electricity and electrical distribution systems.
      Electricity is produced at a generating plant. Because it is not economical to
send electricity over long distances at low voltages, the electricity produced at the
plant is stepped up through transformers to a very high voltage before it is sent out
over transmission lines. A substation, such as Edison’s Topaz substation at issue
in this case, receives the high voltage electricity from the generating plant and
steps it down through transformers to 4,000 volts. It then sends the electricity over
distribution lines out to the neighborhood power poles, where an additional
transformer steps down the voltage to 240/120 volts before delivering the
electricity to homes or businesses.
      In order for electricity to flow, there must be a complete circuit. In other
words, when electricity is sent out from a transformer to a “load” (i.e., something
that is using electricity, such as a light or appliance), it must have a return path.
Typically, electricity is sent over one conductor (wire), called the “hot,” and
returns on another conductor called the neutral. The flow of electricity is referred

                                            3
to as “current” and is measured in amperes (or amps); voltage is the pressure that
drives the current. The amount of current depends in part upon the amount of
resistance in the circuit; e.g., a 100-watt lightbulb has less resistance than a 60-watt
lightbulb, so there will be a larger current flowing through it (and therefore the
bulb burns brighter).1
      For safety reasons, electrical systems usually are grounded. That means that
at various points in the system, including at the substation, a connection is made
from the neutral to the ground, i.e., the earth. Because the earth is conductive, it
can provide a return path for the flow of electricity. Therefore, if, for example, an
energized wire fell to the ground from the distribution lines, the earth would
provide a path for the current to return to the substation, where a protective device
would break the circuit. But the conductivity of the earth also can present a danger
to someone who touches a source of electricity. If that person is in physical
contact with the earth, electricity will flow from the electrical source, through his
or her body, to the earth and on to the distribution system or substation, thus
completing the circuit. The amount of current will depend on the resistance of the
person’s body, the amount of contact area, and the amount of voltage present.
      In a grounded electrical system, there will always be some current flowing
back to the substation through the earth. This is referred to as neutral-to-earth
voltage, or NEV, and it cannot be entirely eliminated. NEV is one cause of “stray
voltage,” which is voltage of 10 volts or less appearing on objects, that are not part
of an electrical system, that can be simultaneously contacted by members of the




1
       The amount of current also depends on the amount of voltage. The amount of
current is calculated using Ohm’s Law: current (in amps) equals voltage (volts) divided
by resistance (ohms).


                                           4
general public.2 Metal objects, such as water pipes or gas lines, that are buried in
or connected to the earth will conduct electricity, so if a person in a home touched
a water pipe that was energized due to NEV while also touching the earth or
another conductor at a different voltage, a circuit would be completed and current
would run through that person’s body. This “touch potential” can be eliminated by
replacing metal pipes with plastic pipes or installing isolators (such as a short
section of plastic pipe) to stop the flow of electricity onto metal fixtures, or by
connecting (or “bonding”) the two conductors to equalize the voltage between the
two.
       The physiological effects of current flowing through a person’s body
depends upon the amount of the current. According to a leading reference, a
woman who encounters a current of 0.3 milliamps (mA) would not feel anything.
At 0.7mA, she would feel a slight tingling; that typically is the perception
threshold. At 1.2mA, she would feel a shock, but it would not be painful and
muscular control would not be lost. She would feel a painful shock at 6mA, but
she would still have muscular control. The let-go threshold is at 10.5mA, and at
15mA, she would feel a severe shock, have muscular contractions, and her
breathing could be difficult.3 Administration of currents on patients often is used




2
       Stray voltage also can be caused by wiring faults (i.e., a short circuit in which an
energized conductor makes contact with a grounded surface) or corrosion of a neutral
conductor.
3
       These current figures are for 60-Hz, alternating current, like the electricity
supplied to homes. Another leading reference chart, which takes into account the amount
of time of the contact, shows that perception is possible up to 0.5mA, and that current
above 10mA likely would produce involuntary muscle contractions, but there usually
would not be any harmful physiological effects.


                                              5
by physicians to determine whether they have nerve damage; they typically
administer currents of 20 to 50mA, and can administer up to 120mA.4


B.      History of the Property
        The house at issue in this case is located at 904 Knob Hill Drive in Redondo
Beach, next door to Edison’s Topaz substation. Edison owned the house until
1999.


        1.    1995-1997
        In 1995, Edison rented the house to the Pantucci family. Before renting the
house to the Pantuccis, a corporate real estate agent from Edison asked Edison’s
facilities manager to take a look at the electrical system because a previous tenant
had complained that she got a shock in the kitchen from the sink or refrigerator.
        Edison hired an electrical contractor, Precision Electric, to go through the
electrical panels and the house to make sure everything was in order. Precision
Electric took voltage readings by the sink to the ground, and found no voltage.
The contractor replaced a ground clamp and went through the entire house, but did
not find any electrical problems. The contractor was called back to the house after
another Edison agent touched the dishwasher door while standing in water (the
dishwasher had leaked) and felt a shock. When Precision Electric checked the
dishwasher, the water was gone, and there was no voltage between the dishwasher
and a tack strip on the floor. The contractor told Edison the shock could have been


4
        It is not clear if these applications involve alternating current or direct current. For
direct current, the perception threshold is from 3.5mA to 5.2mA; a person would feel a
shock (not painful) at 6mA to 9mA, and a painful shock at 41mA to 62mA; the let go
threshold is at 51mA to 76mA; and the person would feel a painful and severe shock,
with muscular contractions and difficulty breathing at 60mA to 90mA.


                                               6
caused by the power feed to the dishwasher being in water when the dishwasher
leaked.
      Soon after the Pantuccis moved into the house, they began to experience
shocks in the bathtub, at the washing machine, in a kiddie pool in the backyard,
and at other places around the house. The shocks were mild, and no one was hurt.
The Pantuccis complained to Edison a couple of times, and Edison sent people
several times to try to fix the problem, but it never got fixed.
      In April 1997, Edison’s lease administrator, Tina Drebushenko (now Van
Breukelen) emailed several Edison employees regarding some calls she recently
received from Ms. Pantucci about shocks she received when touching faucets. Ms.
Pantucci also told her that the family no longer used the bathtub. Drebushenko
reported that “[t]his problem was supposed to have been corrected some time ago,
but the tenants report that it never really was . . . they just put up with it and
stopped calling.” She said that Ms. Pantucci told her that the shocks were getting
stronger, so Precision Electric was sent to the house. The electrician who went
there detected some stray voltage, and also believed there was faulty wiring
somewhere in the electrical system. Precision Electric asked for an Edison
troubleshooting team to meet it at the house the following week “to rule out any
substation problems.” When Ms. Pantucci called the next day to report that the
problem had gotten worse after Precision Electric left, Drebushenko contacted
Precision Electric and the troubleshooting team to have them meet at the house that
same day.
      In her email to her colleagues, Drebushenko emphasized that Edison needed
to “get this matter resolved once and for all or determine if it can[‘]t be solved.”
She stated that she had submitted the property to be released for sale, but that
Edison might want it as a buffer. She said that if Edison could sell the property, it



                                            7
would first have to fix the problem, but if the problem cannot be fixed, Edison
should consider demolishing the structure.
        The Pantuccis moved out a few months later, in September or October of
1997.


        2.    1998
        In January 1998, Mark Raidy was preparing the house for possible sale. He
met with several Edison employees at the house to try to determine the source of
the shocks and find a solution to fix the problem. They opened the main circuit
breaker (i.e., shut off power to the house) and took readings. They found two amps
flowing in the service drop (i.e., wire) from the backyard pole to the house. They
took readings on the water pipe into the house and out to the sprinklers in the
backyard, and found no current. They agreed that the other likely path for the
current was the sewer pipe, and determined they should replace the sewer pipe
with plastic. Once the sewer pipe was replaced, they would meet again, and have a
troubleman there to perform a test.
        They also found stray voltage inside the house. They took a reading, and
found over five volts from the damp carpet/tack strip between the kitchen and
dining area and the ground on a kitchen outlet. They agreed to do more
troubleshooting at their next meeting. In an email to the meeting participants,
Raidy told them: “If we can solve these problems and feel comfortable that they
won’t recur, we will proceed to market the home. If constant maintenance is
needed to prevent the re-occurrence of the problem, we should probably retain the
property so we can control the maintenance. If we can’t solve the problem, we
should not allow the property to be inhabited.”




                                          8
      Sometime later, Edison found there was a problem on a distribution pole up
the street from the house. When the problem was fixed, the stray voltage at the
house stopped.
      In June 1998, Raidy made a site visit at the house with Edison’s sales and
leasing manager, Charles Kraushaar. Raidy told Kraushaar about the reports by
prior tenants of shocks at the property. He said that Edison had determined that the
source of the shocks was a faulty transformer on a distribution pole up the street;
the transformer was replaced, which eliminated the problem. Kraushaar touched
the faucet and showerheads that previously had produced shocks to verify there
were no more shocks. Kraushaar had no concern about stray voltage at the site,
and authorized the release of the property for sale.


      3.     1999-2008
      Edison sold the house to the Ozerans in 1999. Edison did not receive any
reports of shocks at the house for the next five years. In 2004, the Ozerans
complained to Edison that the tenants of the house were getting shocked in the
laundry room in the garage, in the yard at the hose bibs, and in one of the
bathrooms. Edison employee Matthew Norwalk was asked to investigate as part of
a team that included people from Edison’s substation, field engineering, and power
quality departments. Norwalk performed voltage measurements, and found
voltages ranging from 11 to 15 volts inside and outside the house.5 The team
investigated the design and integrity of all connections on the distribution system,
wiring within the home, and connections and design of the substation, and
performed modeling of substation grounding.
5
       Those measurements were taken without a resistor in the line, which was standard
practice at the time. In 2009-2010, the industry determined that a standard burden
resistor should be used to ensure consistency.


                                           9
      Thousands of man-hours were spent by members of the team and others,
trying to determine the source of the problem. They de-energized and inspected
each circuit at Topaz to see if there were issues with any of the circuits.
Ultimately, they found and replaced some corroded connectors, and determined
after a ground study that the grounding of the system could be improved. They
concluded, based on modeling, that the voltage around the substation could be
equalized to bring down the difference in voltage between the house’s ground and
the waterlines on the property by adding a common neutral.6
      The common neutral plan was implemented in February 2005. Afterwards,
the Edison team performed voltage measurements at the house, and found the
voltage had dropped to approximately 3.5 volts (without a resistor). Using a 1,000
ohm resistor to replicate the internal resistance of a human body, the Edison team
determined that a voltage of 3.5 volts would not produce any harmful level of
current (the level of current would be approximately 3.5mA). Norwalk spoke with
the tenants of the house, and they were satisfied with the results. Edison received
no more complaints of shocks or stray voltage until 2008.7




6
        In a common neutral system, a jumper is placed between the primary neutral (the
neutral wire coming from the substation on the distribution poles) and the secondary
neutral (the neutral wire used to supply the individual homes from the transformer on the
distribution pole). By connecting these neutrals, Edison utilizes the grounding systems of
all surrounding homes as well as the grounds installed for the transformer itself.
7
       The Ozerans sold the house sometime after July 2005 to the Boekers. In
preparation for the sale, Dr. Ozeran asked Edison for a letter to give to the buyer
confirming that the voltage levels were safe. Edison wrote that letter, and confirmed that
the level of current was 3.5mA, which is below the safety threshold of 5mA used by
Underwriter’s Laboratory, and would not pose a safety hazard.


                                            10
C.     Events Leading Up To Present Lawsuit
       Wilson bought the property in March 2007 and moved in with her husband,
Ryan Fisher, and son.8 She asked the previous owner whether there were any
safety hazards in the home with respect to the substation next door, and was told
there had been no problems. Neither she nor Fisher was aware of any voltage
problem with the house until August 2008.


       1.     Voltage on the Gas Meter
       When Fisher came home from work on August 22, 2008, he found tags from
the gas company saying that it had found a dangerous condition; there was
electricity (measured at 7 volts) detected at the gas meter.9 The tags indicated that
the gas had been turned off, and Fisher was advised to call the electric company.
       In response to Fisher’s call, Norwalk came to the house and took a voltage
measurement on the gas pipe entering the property. He measured 1.8 volts without
a resistor. Norwalk told the gas company that the source of the voltage appeared to
be NEV, and that Edison would investigate to see if it could be further reduced.
Edison tested the effect of removing the common neutral, and discovered that the
voltage on the meter went down when they disconnected it but the voltage from the
hose bib to the ground went up to 8 volts, so they restored the common neutral.
Generally, when the source of voltage at a gas meter is NEV, the gas company will
accept that voltage level. To verify that the source of the voltage was NEV, Edison

8
      She was pregnant with her second son when she moved in; he was born a few
months later. Her husband moved out of the house in March 2009, and she and her
husband divorced in April 2010.
9
       Employees of Southern California Gas Company are directed to shut off the gas
and notify a supervisor if they find any electricity at a gas meter; a higher skilled person
then goes to the location and measures the current.


                                             11
placed a device on the gas meter to record the voltage to see if the voltage trended
the load on the substation. Upon learning that Edison was monitoring the voltage,
the gas company restored service to the house. Edison ultimately determined that
the voltage changed in direct relationship to the loading of the substation, which
confirmed that the source of the voltage was NEV.
          The gas company notified Wilson again in April 2010 that it had detected
electricity on the gas meter, although it did not turn off the gas at that time. The
gas company also found voltage on the gas lines of other homes and facilities in
the area. Representatives from the gas company had several meetings with
representatives from Edison to try to find a way to address the problem.
Ultimately, it was determined that the best way to eliminate voltages on the gas
lines and meters was to install isolators on the gas service lines to the customers’
homes. Edison paid several thousand dollars for the installation of isolators, which
was completed in 2012 and reduced the voltage on the gas meters to less than one
volt.10


          2.    Voltage in the Shower
          In the meantime, in March 2011, Wilson remodeled her master bathroom.
The construction was done to code by Wilson’s father, who was a contractor. As
part of the remodel, Wilson replaced an elevated bathtub with a shower that had a
metal drain in the concrete on the floor, so it had contact with the earth.11 After the
remodel, Wilson began feeling a “tingling sensation” while she was showering, but

10
          The gas company subsequently replaced the main gas pipeline with a plastic gas
main.
11
        When the house was inspected after Wilson filed her lawsuit, all of the plumbing
in the house used plastic plumbing except for the master bathroom shower and an outside
shower that was installed at the time of the remodel.


                                             12
she thought it was a pinched nerve. On the evening of April 19, Wilson told her
boyfriend, Jason Stelle, that she was “feeling some kind of tingling” while
showering. Stelle got in the shower to adjust the showerhead and “started feeling a
tingling sensation as well.” After touching the showerhead a few more times, he
realized that the sensation was not from his body, but was from the fixture. He
touched it numerous times that evening and the next day to confirm there was a
sensation before calling an electrician.
      Wilson’s father and the electrician came to the house on April 20 and took
voltage readings. They found voltage on the pipe leading to the showerhead. They
started looking for the cause, eventually turning off all the power to the house, and
found there still was voltage. The electrician and Stelle called Edison.
      An Edison field technician came to the house a few days later and took
voltage readings in the shower and other areas of the house. The technician told
Stelle that there had been a history of problems with the house, and that there was
not much he could do other than check to make sure it was not something that
could be immediately fixed. He did not explain what the problems were. Another
Edison representative came by later that day and did a similar walk-through and
took voltage readings.
      About a week later, Norwalk came to the house and met with Stelle. At
Stelle’s request, Norwalk took voltage measurements at the master shower and at
the gas meter. The voltage at the shower was 2.2 volts with a 500 ohm resistor and
2.4 volts without the resistor; the readings at the gas meter were 0.5 volts with the
resistor and 1.7 without. Norwalk tried to explain the cause of the voltage; as
Stelle understood Norwalk’s explanation, the substation was causing a voltage
potential across the property that was within Edison’s standards, and Edison did
not have plans to do anything about it. Stelle asked Norwalk to come back to the
house on May 6 to meet with Wilson and explain it to her.

                                           13
       On May 6, Norwalk and two other Edison representatives (including Bill
Stone, a claims representative) met at the house with Wilson, Stelle, Wilson’s
father, and her electrician. Norwalk measured the voltage on the shower, and
showed the group that it measured 2.4 volts without the resistor and 2.2 volts with
the resistor. They then went to the gas meter, where Wilson’s electrician said he
had measured 11 volts.12 The electrician had not used a resistor when taking that
measurement. Using the electrician’s meter, with the probes exactly where he
placed them, Norwalk added a resistor to see what the true value was. The voltage
was reduced to nearly zero. Norwalk next took voltage readings in the hallway
bathroom that was used by the children. He measured from the drain grate in the
bathtub to the shower controls. Although he found some voltage without the
resistor, the voltage bled to zero when the resistor was added.13
       The group returned to the kitchen, where Norwalk showed Wilson the data
from the voltage monitor that had been placed on her gas meter. He showed her
that the voltage was lower in the morning and higher at night, in direct relationship
to the substation, and explained the same is probably true in her shower. He
estimated that the voltage in the shower in the evening would be around 3 volts.
He noted there was missing data from December 2010 to April 2011, because the
data card on the monitor had filled up, but explained that the voltages recorded

12
       The electrician showed Norwalk that he measured the voltage by inserting one
probe in the dirt next to the substation, outside the home’s property line, and touched the
other probe to the gas line entering the home. According to Norwalk, this is not the
correct way to measure the voltage because there is no touch potential between those two
points, i.e., a person cannot be standing on the dirt next to the substation while touching
the gas line at the house.
13
        Norwalk explained that the reason there was less voltage in the bathtub was
because there is a rubber gasket between the drain and the sewer line, so there is no
electrical connection.


                                            14
before the monitor stopped recording were almost exactly the same as those
recorded after the data card was replaced.
       What happened next is in dispute.
       According to Wilson, Norwalk advised her to shower during off-peak hours
when the stray voltage was lower and to modify her house to make it less
conductive. He did not make any specific recommendations as to how to modify
the house, nor did he offer to have Edison do any work on her house during that
meeting.14 During her discussions with the group, Wilson told the Edison
representatives that she wanted the stray voltage completely eliminated. When she
tried to explain some symptoms she was having in her hands, Stone, the claims
representative, turned toward her and yelled, “It’s just your nerves.” The meeting
ended when Wilson asked for a copy of the simulation study on the stray voltage
that Norwalk had told Stelle about during his prior meeting and copies of work
orders showing what work had been done on the property before she bought it;
Stone told her she needed to request those documents in writing.
       According to Norwalk, he explained to Wilson at the meeting that the
voltage in the shower could be mitigated through bonding, or by replacing a
portion of the copper plumbing in the shower with a short piece of plastic piping.
He told her that she could have her contractor perform the work, if that made her
more comfortable, and she could submit the bill to Edison.15 Wilson told him that

14
        According to Wilson, Edison did not offer to install isolators or replace the pipes
in the shower until after she had hired an attorney and moved out of the home. Wilson
believed that replacing the pipes with plastic pipes “would be substandard” and “just a
bandaid.” In any event, she testified that she would not have accepted the offer at any
time, because “[t]he only thing that would be acceptable to me is to completely eliminate
the stray voltage on my property.”
15
      A claims investigations manager for Edison testified that he spoke by phone with
Wilson a few days after the May 6 meeting and told her he understood that Edison’s field
personnel had determined the best way to address the voltage issue was to put a plastic

                                            15
she did not want to expose her family to any more dust from construction. She
became upset that Edison could not remove the voltage by doing something within
the substation, and the meeting ended.
      Wilson moved out of the house in September 2011, after an inspector she
hired told her she should get out. The inspector was a building biologist whose
expertise was in electromagnetic fields. She sold the home in January 2013.


      3.     Wilson’s Symptoms
      After Wilson started feeling the electricity in the shower, she started
throwing up all the time, and her body felt extremely weak. She started to have
muscle fatigue and muscle spasms, and her hands were shaky. She could not hold
a cup of coffee or type, and had constant numbness, pain, and tingling in her hands
and feet.16 She had episodes in which her hands and feet turned red and were
warm to the touch.
      She went to a neurologist, Dr. Rederich, in May 2011. Dr. Rederich
performed some simple tests on her, and diagnosed her with nerve damage. He
prescribed pain medication, and told her the nerves would regenerate over time.
When her symptoms got worse, Wilson returned to Dr. Rederich. He told her that
he thought she might be developing secondary erythromelalgia, a rare condition for
which there was no cure, and referred her to a specialist, Dr. Beydoun. Dr.
Beydoun concluded she did not have secondary erythromelalgia or nerve damage,



insert into the metal plumbing. He told her that Edison would pay for the work, and put
her up for a day or two while it was being done, but Wilson rejected the offer and said
she wanted Edison to buy her house.
16
       Wilson testified that many of these symptoms stopped after she had a
hysterectomy in January 2012.


                                           16
but he could not rule out the possibility that she had primary erythromelalgia,
which is an inherited condition.


D.     The Present Lawsuit
       On September 11, 2011, Wilson, on her own behalf and as guardian ad litem
for her children, filed a complaint for damages against Edison, the Boekers (who
sold the house to her), and the Boekers’ real estate agents. We need not discuss in
detail the proceedings below. Suffice to say that the case was tried before a jury on
Wilson’s claims for IIED, negligence, and nuisance as alleged in the first amended
complaint. All of those claims alleged, in essence, stray voltage generated by the
Topaz substation entered into Wilson’s home, causing shocks to Wilson, and that
Edison knew of the stray voltage from the substation, but failed to properly
operate, maintain, or control the substation, and failed to maintain the safety of the
residents living next to the substation. Wilson contended at trial that any level of
stray voltage on the property was unacceptable, and Edison was liable for failing to
eliminate it.17
       After an eight-day trial, the jury found in favor of Wilson on all three claims.
The jury awarded Wilson $375,000 in past non-economic damages and $175,000
in future non-economic damages on her IIED and negligence claims, and $500,000



17
       For example, during closing argument, Wilson’s attorney highlighted the most
important evidence to show Edison’s liability: “No. 1, we know that the stray voltage
problem on Knob Hill is a persistent, recurrent, serious problem that was never fixed.”
Later, counsel told the jury: “I can tell you that if there was a bunch of voltage on my
fixtures in my home, I would not say to myself well, gee, I wonder how this registers on
the IEC chart, physiological chart, or I w[o]nder what the difference in potential between
my showerhead and my drain. . . . [¶] What I’m thinking is, there is electricity in my
house, on my fixtures, that people, real human being, including my own children, are
being exposed to. And that is unacceptable.”


                                            17
on her nuisance claim, and found Edison liable for punitive damages. Following a
punitive damages phase, the jury awarded Wilson $3 million in punitive damages.
      The trial court entered judgment, and Edison timely filed motions for
judgment notwithstanding the verdict and a new trial. In the motion for judgment
notwithstanding the verdict, Edison argued for the first time that all of Wilson’s
claims were barred by Public Utilities Code18 section 1759.19 The trial court
denied both motions, by minute order and by a signed order. Edison timely filed
notices of appeal following entry of each order.


                                    DISCUSSION
      Edison contends that Wilson’s claims fall under the exclusive jurisdiction of
the PUC, that no substantial evidence supports her claims, that the damages award
is excessive, and that punitive damages were unjustified. We find that the PUC
does not have exclusive jurisdiction over Wilson’s claims, but we agree there was
insufficient evidence to support her IIED and negligence claims and that the
punitive damages award was unjustified. Although we reject Edison’s contention
that there was insufficient evidence to support the nuisance claim, we find the jury
may have relied upon irrelevant evidence in considering that claim, and therefore
the nuisance claim must be retried.




18
      Further undesignated statutory references are to the Public Utilities Code.
19
        Edison had argued in a motion for summary judgment that Wilson’s nuisance
claim was barred by section 1759, but its argument was premised on its understanding
that the nuisance claim was based upon Wilson’s fear of harm from electromagnetic
fields.


                                           18
A.    Exclusive Jurisdiction of the PUC
      Section 1759 provides: “No court of this state, except the Supreme Court
and the court of appeal, to the extent specified in this article, shall have jurisdiction
to review, reverse, correct, or annul any order or decision of the commission or to
suspend or delay the execution or operation thereof, or to enjoin, restrain, or
interfere with the commission in the performance of its official duties, as provided
by law and the rules of court.” On appeal, Edison argues that Wilson’s claims are
barred under section 1759 by the PUC’s exclusive jurisdiction over the design,
siting, operation, and safety of Edison’s electrical distribution system. Wilson
contends Edison waived this issue by failing to plead it as an affirmative defense in
the answer or raise it by demurrer, and that, in any event, section 1759 does not
apply in this case. We conclude that the issue is one of subject matter jurisdiction
that cannot be waived, but that section 1759 does not bar the trial court from
litigating Wilson’s claims.


      1. Whether Section 1759 Applies is an Issue of Subject Matter Jurisdiction
         That Cannot Be Waived

      As noted, Edison did not argue that all of Wilson’s claims were barred by
the PUC’s exclusive jurisdiction until it filed its post-trial motion for judgment
notwithstanding the verdict. Wilson contends that Edison cannot raise exclusive
jurisdiction on appeal because “[e]xclusivity is an affirmative defense . . . [that]
must be pled in the defendant’s Answer—or it is waived.” (Citing Doney v.
Tambouratgis (1979) 23 Cal. 3d 91 (Doney).) Her reliance upon Doney is
misplaced.
      Doney, supra, 23 Cal. 3d 91, and all but one of the other cases Wilson relies
upon involve the exclusive remedy provision of the Workers’ Compensation Act



                                           19
(Lab. Code, § 3600 et seq.).20 That act provides, in relevant part, that “[w]here the
conditions of compensation set forth in Section 3600 concur, the right to recover
compensation is . . . the sole and exclusive remedy of the employee or his or her
dependents against the employer” (Lab. Code, § 3602, subd. (a)), and that “[i]n all
cases where the conditions of compensation set forth in Section 3600 do not
concur, the liability of the employer shall be the same as if this division had not
been enacted” (Lab. Code, § 3602, subd. (c)). The legal theory supporting this
exclusive remedy provision “is a presumed ‘compensation bargain,’ pursuant to
which the employer assumes liability for industrial personal injury or death without
regard to fault in exchange for limitations on the amount of that liability. The
employee is afforded relatively swift and certain payment of benefits to cure or
relieve the effects of industrial injury without having to prove fault but, in
exchange, gives up the wider range of damages potentially available in tort.”
(Shoemaker v. Myers (1990) 52 Cal. 3d 1, 16.)
       As the Supreme Court explained in Doney, “a defendant in a civil action
who claims to be one of that class of persons protected from an action at law by the
provisions of the Workers’ Compensation Act bears the burden of pleading and
proving, as an affirmative defense to the action, the existence of the conditions of
compensation set forth in the statute which are necessary to its application.
[Citations.] ‘The employee is pursuing a common law remedy which existed
before the enactment of the statute and which continues to exist in cases not
covered by the statute. It is incumbent upon the employer to prove that the



20
        The remaining case, Crookall v. Davis, Punelli, Keathley & Willard (1998) 65
Cal. App. 4th 1048, is a legal malpractice case involving the law firm’s failure to timely
raise the defense of the antideficiency statute in a foreclosure action. (Id. at p. 1056.) It
has no relevance to the exclusivity issue in this case.


                                              20
Workmen’s Compensation Act is a bar to the employee’s ordinary remedy.’
[Citation.]” (Doney, supra, 23 Cal.3d at pp. 96-97, fn. omitted.)
      The Supreme Court observed that finding a defendant waived the protection
of the exclusive remedy provision by failing to raise it as an affirmative defense
does not “result[] in the improper ‘conferral’ of subject matter jurisdiction by
means of consent, waiver, or estoppel . . . [because] plaintiff was ‘pursuing a
common law remedy which existed before the enactment of the statute and which
continues to exist in cases not covered by the statute.’ [Citation.] The trial court
clearly had subject matter jurisdiction over such an action unless and until it was
properly demonstrated that the case was one ‘covered by the statute’ due to the
presence therein of the conditions of compensation set forth in section 3600 of the
Labor Code. . . . When, as in this case, no such demonstration has been made . . . ,
the court properly proceeds to exercise its existing jurisdiction to enforce the
common law remedy.” (Doney, supra, 23 Cal.3d at pp. 98-99.)
      In contrast to the workers’ compensation exclusive remedy provision, which
is designed to protect the employer from tort liability that otherwise could be
imposed in the absence of the workers’ compensation law, section 1759 is
designed to protect the PUC’s constitutional and statutory authority to regulate
utilities. As the Supreme Court explained in San Diego Gas & Electric Co. v.
Superior Court (1996) 13 Cal. 4th 893 (Covalt), “‘[t]he commission is a state
agency of constitutional origin with far-reaching duties, functions and powers.
(Cal. Const., art. XII, §§ 1-6.) The Constitution confers broad authority on the
commission to regulate utilities, including the power to fix rates, establish rules,
hold various types of hearings, award reparation, and establish its own procedures.
(Id. §§ 2, 4, 6.)” (Covalt, supra, 13 Cal.4th at pp. 914-915.) The Constitution also
gives the Legislature plenary power to confer additional authority and jurisdiction
upon the commission, which the Legislature did by enacting the Public Utilities

                                          21
Act (§ 201 et seq.). (Covalt, supra, 13 Cal.4th at p. 915.) “That law vests the
commission with broad authority to ‘supervise and regulate every public utility in
the State’ (§ 701) and grants the commission numerous specific powers for the
purpose,” and “further authorized the commission to ‘do all things, whether
specifically designated in [the Public Utilities Act] or in addition thereto, which
are necessary and convenient’ in the exercise of its jurisdiction over public utilities.
[Citation.]” (Covalt, supra, 13 Cal.4th at p. 915.)
      In addition to the authority granted directly to the commission by the
Constitution, “[t]he Constitution also confers plenary power on the Legislature to
‘establish the manner and scope of review of commission action in a court of
record’ (Cal. Const., art. XII, § 5). Pursuant to this constitutional provision the
Legislature enacted article 3 of chapter 9 of the Public Utilities Act, entitled
‘Judicial Review,’ . . . [which] prescribes a method of judicial review that is
narrow in both ‘manner and scope,’” limiting review of a commission decision to
an action filed directly in the Supreme Court by means of a petition for writ of
review.21 (Covalt, supra, 13 Cal.4th at p. 915.) The Court noted that “the
Legislature then made it clear in section 1759 of the Public Utilities Act that no
other court has jurisdiction either to review or suspend the commission’s decisions
or to enjoin or otherwise ‘interfere’ with the commission’s performance of its
duties.” (Covalt, supra, 13 Cal.4th at p. 916.)
      As this discussion makes clear, section 1759 is a statute involving subject
matter jurisdiction, and divests trial courts of jurisdiction to entertain lawsuits that
would interfere with the PUC’s regulation of utilities. Its application cannot be
waived by the parties to the litigation. (See Harrington v. Superior Court (1924)

21
       Chapter 9 subsequently was amended to allow for review by the court of appeal in
addition to the Supreme Court. (§ 1756.)


                                           22
194 Cal. 185, 188 [“Jurisdiction of the subject matter cannot be given, enlarged or
waived by the parties. . . . ‘[W]here the jurisdiction of the court as to the subject
matter has been limited by the constitution or statute the consent of parties cannot
confer jurisdiction.’”].) Indeed, a judgment entered by a court without subject
matter jurisdiction is void, and may be “‘attacked anywhere, directly or
collaterally, by parties or by strangers.’” (Marlow v. Campbell (1992) 7
Cal. App. 4th 921, 928; see also Saffer v. JP Morgan Chase Bank, N.A. (2014) 225
Cal. App. 4th 1239, 1246 [“Subject matter jurisdiction may be raised for the first
time on appeal. . . . In addition, an alleged lack of subject matter jurisdiction must
be addressed whenever it comes to a court’s attention.”].) Therefore, Edison is not
barred from asserting for the first time on appeal the trial court’s lack of
jurisdiction under section 1759.


      2.     Section 1759 Does Not Bar Wilson’s Claims
      Having concluded that section 1759 raises an issue of subject matter
jurisdiction that is not waived by a party’s failure to raise it in its answer or a
demurrer, we must determine whether that statute bars Wilson’s claims. For that
we turn to Covalt, supra, 13 Cal. 4th 893, in which the Supreme Court developed a
three-part test to determine whether section 1759 applies.


             a. The Covalt Test
      In Covalt, supra, 13 Cal. 4th 893, the Supreme Court was required to
reconcile section 1759 with another provision of the Public Utilities Act, section
2106, that allowed private actions for damages against public utilities in certain
circumstances. Section 2106 provides in relevant part that “[a]ny public utility
which does, causes to be done, or permits any act, matter, or thing prohibited or
declared unlawful, or which omits to do any act, matter, or thing required to be

                                           23
done, either by the Constitution, any law of this State, or any order or decision of
the commission, shall be liable to the persons or corporations affected thereby for
all loss, damages, or injury caused thereby or resulting therefrom.”
      The Court noted that in an earlier case in which it had been required to
reconcile these two provisions for the first time, Waters v. Pacific Telephone Co.
(1974) 12 Cal. 3d 1 (Waters), it had “declared the primacy of section 1759 and the
correspondingly limited role of section 2106. The [Waters] court held that ‘in
order to resolve the potential conflict between sections 1759 and 2106, the latter
section must be construed as limited to those situations in which an award of
damages would not hinder or frustrate the commission’s declared supervisory and
regulatory policies.’” (Covalt, supra, 13 Cal.4th at pp. 917-918, quoting Waters,
supra, 12 Cal.3d at p. 4.) The Covalt court explained that, under the Waters rule,
an action for damages under section 2106 “is barred by section 1759 not only when
an award of damages would directly contravene a specific order or decision of the
commission, i.e., when it would ‘reverse, correct, or annul’ that order or decision,
but also when an award of damages would simply have the effect of undermining a
general supervisory or regulatory policy of the commission, i.e., when it would
‘hinder’ or ‘frustrate’ or ‘interfere with’ or ‘obstruct’ that policy.” (Covalt, supra,
13 Cal.4th at p. 918.)
      The Covalt court observed that “[t]he Waters rule may be further understood
by considering examples of how it has been applied by our Courts of Appeal.
When the bar raised against a private damages action has been a ruling of the
commission on a single matter such as its approval of a tariff or a merger, the
courts have tended to hold that the action would not ‘hinder’ a ‘policy’ of the
commission within the meaning of Waters and hence may proceed. But when the
relief sought would have interfered with a broad and continuing supervisory or



                                          24
regulatory program of the commission, the courts have found such a hindrance and
barred the action under section 1759.” (Covalt, supra, 13 Cal.4th at pp. 918-919.)
      The Court then turned to the case before it, in which the plaintiffs filed an
action for damages and injunctive relief against a utility that alleged the utility’s
powerlines that ran on land adjacent to the plaintiffs’ residence emitted “‘high and
unreasonably dangerous levels of electromagnetic radiation onto plaintiffs’
property.’” (Covalt, supra, 13 Cal.4th at p. 911.) The Court applied the Waters
rule by answering three questions: “The first question is whether the commission
has the authority to adopt a policy on (1) whether electric and magnetic fields
arising from the powerlines of regulated utilities are a public health risk and (2)
what action, if any, the utilities should take to minimize that risk” (id. at p. 923);
“The next question is whether the commission has exercised the foregoing
authority to adopt a policy on powerline electric and magnetic fields” (id. at p.
926); “The final question is whether the present superior court action would hinder
or interfere with that policy within the meaning of Waters [citation] and its
progeny” (id. at p. 935).
      As to the first question, the Court found that “the commission has broad
authority to determine whether the service or equipment of any public utility poses
any danger to the health or safety of the public, and if so, to prescribe corrective
measures and order them into effect.” (Covalt, supra, 13 Cal.4th at pp. 923-924.)
It cited, among other things, section 761 of the Public Utilities Act, which provides
“that whenever the commission finds that the ‘equipment, appliances, facilities, or
service of any public utility, or the methods of manufacture, distribution,
transmission, storage, or supply employed by it’ are ‘unsafe,’ it shall prescribe the
equipment, appliances, facilities, or service to be provided or used by the utility,
and shall further prescribe ‘rules for the performance of any service or the
furnishing of any commodity’ by such utility” (Covalt, supra, 13 Cal.4th at p. 924,

                                           25
quoting § 761), and section 762, which provides that “whenever the commission
finds that the equipment, apparatus, or facilities of any utility should be changed or
improved, or new structures be erected, in order to promote the ‘security’ of its
employees or the public, it shall order the utility to make such changes or erect
such structures.” (§ 762; see Covalt, supra, 13 Cal.4th at p. 924.)
      As to the next question, the Court noted that the Legislature initiated an
inquiry into the potential health effects of electromagnetic fields (EMF) caused by
electrical utility generating and transmission facilities, and directed the
commission and the State Department of Health Services (DHS) to jointly conduct
certain high-priority research projects and submit a report on the status of those
research projects and recommendations, if any, for legislation to limit exposure to
EMF. (Covalt, supra, 13 Cal.4th at p. 926.) The commission and DHS did so, and
concluded that California should take no action at that time to regulate EMF
around electric power facilities because such actions would be premature given
current scientific understanding of the issue. (Id. at p. 927.) Subsequently, the
commission issued a decision in a proceeding regarding the construction of a new
transmission line by Southern California Edison Company, in which the
commission ruled that although it would not adopt standards prescribing maximum
allowable EMF levels or require any action to be taken to change EMF exposure
levels along existing transmission lines, it would be prudent to avoid new exposure
to EMF, and therefore it would require the utility to take certain steps to avoid
unnecessarily exposing people to EMF. (Id. at p. 928.) A short time later, the
commission reopened and enlarged its inquiry into the topic of EMF, and
appointed an advisory panel, which issued a report to the commission
recommending certain interim actions. (Id. at pp. 929-930.) The commission held
public hearings on those recommendations and issued an interim opinion and
order, and ultimately established an EMF policy for electric utility facilities and

                                           26
powerlines. (Id. at pp. 930-931.) The Court concluded that “[t]here is no doubt
that the commission is still actively pursuing the broad policy inquiry into the
potential health effects of powerline electric and magnetic fields” (id. at p. 934),
and that “the commission has exercised -- and is still exercising -- its constitutional
and statutory authority to adopt a general policy on whether electric and magnetic
fields arising from the powerlines of regulated utilities are a public health risk and
what steps, if any, the utilities should take to minimize that risk” (id. at p. 935).
      As to the final question, the Court concluded that most of the plaintiffs’
claims failed to allege facts sufficient to state a cause of action, and the remaining
claim, for nuisance, was barred by section 1759 because it would hinder or
interfere with the commission’s policy. Addressing the nuisance claim, the Court
noted that to award damages for nuisance under a theory that EMF impaired the
use and enjoyment of the property because plaintiffs feared that EMF would cause
them physical harm, the trier of fact would be required to find that a reasonable
person viewing the matter objectively would experience a substantial fear that
EMF cause physical harm and would deem the invasion so serious that it
outweighs the social utility of the utility’s conduct. The Court found that those
findings would be inconsistent with the commission’s conclusion that the available
evidence does not support a reasonable belief that the EMF in question present a
substantial risk of physical harm and that regulated utilities need take no action to
reduce EMF levels from existing powerlines. (Id. at p. 939.)


             b. Application of the Covalt Test
      In applying the Covalt test to this case, Edison argues that (1) the PUC has
broad authority “to regulate the design, siting, operation, and safety of electrical
distribution systems”; (2) the PUC has exercised that authority by issuing
regulations that “include detailed design, construction, operating, and safety

                                           27
specifications for every possible aspect of electric distribution systems (e.g., G.O.
95 [construction of overhead systems]; G.O. 128 [construction of underground
systems]; G.O. 165 [inspection requirements]; G.O. 131-D [planning and
construction of electric generation, transmission and distribution facilities]; G.O.
174 [substations] . . .)”; and (3) the jury award obstructs and interferes with the
PUC’s regulations and policy by “imposing liability on Edison for stray voltage
that results from Edison’s compliance with those regulations” and “effectively
finding that Edison was required to do something—‘completely eliminate[]’ stray
voltage—that the PUC does not require.”
      The PUC itself offered a similar analysis in an amicus brief filed at the
request of the trial court in two consolidated cases filed by Wilson’s neighbors
against Edison based on allegations of stray voltage in the areas surrounding the
Topaz substation.22 23 First, the PUC argued that the commission “has authority to
adopt regulatory policies and programs regarding the design, construction,

22
        The amicus brief was filed in the consolidated cases Daniel Richmond, et al. v.
Southern California Edison Company (L.A.S.C. Case No. BC497689) and Lori Barber,
et al. v. Southern California Edison Company (L.A.S.C. Case No. YC066729). We
granted Edison’s request to take judicial notice of the amicus brief, which was filed on
June 23, 2014, after Edison filed its appellant’s opening brief; Edison’s request was made
before Wilson’s respondent’s brief was due. According to the amicus brief, the
consolidated cases asserted claims based upon allegations that Edison “violated
Commission General Order (‘GO’) 95, Rule 33.2 by allowing electric current to escape
from its confines using the ground as a conductor” as well as other claims related to
alleged excessive EMF radiation at the Topaz substation.
23
       We recognize that the question whether the PUC has exclusive jurisdiction is a
legal question, and we are not bound by the PUC’s determination. (See, e.g., PG&E
Corp. v. Public Utilities Com. (2004) 118 Cal. App. 4th 1174, 1195 [“[I]n deciding this
issue we necessarily take into account the PUC’s interpretation of the statutes it is
charged to administer, mindful that the PUC’s interpretation is not controlling but is
accorded weight commensurate with the thoroughness, validity, and consistency of the
PUC’s reasoning. The PUC’s interpretation is one of ‘among several tools available to
the court’ in determining the meaning and legal effect of a statute.”].)


                                           28
operation, and maintenance and safety of utility equipment and facilities.” Next, it
argued that the commission exercised its authority by “adopting various regulatory
policies and programs governing the design, construction, maintenance, operation,
and safety of the equipment and facilities such as those at issue in this case,”
noting that those policies and programs “are reflected in various Commission
orders, decisions, rules, and regulations,” such as the rules and requirements set
forth in General Order (G.O.) 131-D, G.O. 95, and G.O. 128. In addition, the PUC
noted that its “regulatory policies and programs in this area are continuing and
ongoing,” citing the frequent amendments to G.O. 95 and the adoption in 2012 of
G.O. 174, “containing ‘Rules for Electric Utility Substations.’” Finally, the PUC
argued that court adjudication prior to a commission finding of wrongdoing
“would interfere with the Commission’s authority to interpret and apply its own
orders, decisions, rules and regulations regarding the design, construction,
operation, maintenance and safety of utility equipment and facilities.” The
commission noted that its “regulatory programs ensure, among other things, that
regulated utilities will be subject to uniform requirements,” and that a trial court’s
determination of the issues in the consolidated cases could “unintentionally result
in new or inconsistent requirements regarding the design, construction, operation,
maintenance, and safety of utility equipment and facilities.”
      In contrast to Edison’s and the PUC’s analysis, Wilson in her respondent’s
brief focuses only on the second question, and appears to argue that section 1759
applies only if “the PUC exercised its authority to specifically regulate the specific
conduct for which the plaintiff sought civil damages.” She contends that because
there is no regulation on stray voltage, Edison fails the Covalt test.
      We disagree with Wilson’s assertion that section 1759 applies in this case
only if the PUC has issued a specific regulation on stray voltage. In Covalt, the
Court observed that under the Waters rule, section 1759 barred an action for

                                          29
damages “not only when an award of damages would directly contravene a specific
order or decision of the commission, . . . but also when an award of damages
would simply have the effect of undermining a general supervisory or regulatory
policy of the commission, i.e., when it would ‘hinder’ or ‘frustrate’ or ‘interfere
with’ or ‘obstruct’ that policy.” (Covalt, supra, 13 Cal.4th at p. 918, italics added.)
But we also disagree with Edison’s (and the PUC’s) assertion that the
commission’s adoption of various policies governing the design, construction,
maintenance, operation, and safety of electrical distribution facilities is sufficient
to establish the PUC’s exclusive jurisdiction over the claims in this case.24
       As Wilson correctly points out, it is not sufficient that the PUC issued
general regulations requiring that electrical distribution systems be operated and
maintained in a manner to ensure safety and service, and setting forth certain
design requirements. Indeed, the Supreme Court in Covalt cited with approval
Pierce v. Pacific Gas & Electric Co. (1985) 166 Cal. App. 3d 68, in which the
appellate court held that section 1759 did not bar the plaintiff’s action for damages
caused by a defective transformer that exploded and sent 7,000 volts of electricity
into house wiring designed to carry 120 volts. The Supreme Court noted the
appellate court properly rejected “a contention that the superior court lacked
jurisdiction under the Waters rule simply because a general regulation (Gen. Order
No. 95) provides that electric supply systems shall be maintained in such a
condition as to give ‘safe’ service and utilities shall ‘exercise due care to reduce to


24
        There can be no dispute that the PUC has the authority to adopt a policy on safety
issues, including stray voltage, arising from the operation of the Topaz substation. As the
Supreme Court stated in Covalt, “the commission has broad authority to determine
whether the service or equipment of any public utility poses any danger to the health or
safety of the public, and if so, to prescribe corrective measures and order them into
effect.” (Covalt, supra, 13 Cal.4th at pp. 923-924.)


                                            30
a minimum’ the hazards from overhead wires.” (Covalt, supra, 13 Cal.4th at p.
945.)
        Edison, however, does not solely rely upon the general safety and design
regulations issued by the PUC. As Edison explains, those regulations specifically
address grounding, including grounding requirements for common neutral systems
like the Topaz system. (G.O. 95, Rules 21.4, 33.3, 58.2, 59.4.) Those regulations
require that grounding be “effective” (G.O. 95, Rule 21.4) and set forth detailed
minimum requirements for ground conductors (G.O. 95, Rules 33.3, 59.4).
Because the PUC expressly requires that electrical distribution systems be
grounded, and because (as even Wilson’s expert witness testified at trial) stray
voltage is an inevitable byproduct of grounding, Edison argues that Wilson’s
lawsuit – which imposes liability on Edison for damages resulting from this
byproduct – contravenes the PUC’s grounding regulations because Edison cannot
comply with those regulations while also satisfying Wilson’s demand that it
completely eliminate stray voltage on her property.25
        Our review of the General Orders Edison cites and the cases in which PUC
exclusive jurisdiction was found lead us to conclude, however, that the Covalt test
is not satisfied here.
        First, although there is no doubt that the General Orders require grounding
of substations, it may be that Edison could comply with the regulations and still
mitigate the stray voltage that results from grounding. Although that is an issue
that is more appropriately submitted to the PUC under the primary jurisdiction
doctrine (see Farmers Ins. Exchange v. Superior Court (1992) 2 Cal. 4th 377, 390-
391 [when a claim is originally cognizable in the courts, primary jurisdiction
25
        Edison notes that Wilson testified that mitigation of touch potential by bonding or
installing insulators would be insufficient because the stray voltage would not be
eliminated.


                                            31
“‘comes into play whenever enforcement of the claim requires the resolution of
issues which, under a regulatory scheme, have been placed within the special
competence of an administrative body; in such a case the judicial process is
suspended pending referral of such issues to the administrative body for its
views’”]), it does not mean that Wilson’s claims are barred under the Covalt test.
      Second, when the PUC adopted G.O. 174, entitled “Rules for Electric Utility
Substations,” the commission explained why it was needed: “The Commission’s
current General Orders 95, 128, and 165 are already designed to promote safe
operation of electric utility and communications infrastructure facilities, and
provide minimum safety requirements which the utilities are to supplement with
additional safety precautions when local conditions warrant. However, these
General Orders do not give guidance as to how utilities operate and maintain their
substations, and there are no specific regulations governing substation operation.”
(Order Instituting Rulemaking to Implement Com. Regs. Re Safety of Electric
Utility Substations (Oct. 25, 2012) 2012 Cal. PUC LEXIS 470, *2, italics added.)
G.O. 174 does not, however, contain any such regulations. Instead, the General
Order requires each electric utility to establish and update an inspection program
for its substations, maintain records of its inspections, and submit annual
inspection program summaries and reports summarizing completed inspections to
the Utilities Safety and Reliability Branch of the PUC. (G.O. 174, Rules 30, 31,
32, 33, 40.) And although the PUC ordered the utilities to meet annually to share
their newly developed practices and review their own practices in light of other
utilities’ practices, with the expectation that “a ‘best practice’ will evolve that
shows how to most effectively operate and safely control the electric systems in
California . . . even as these practices continue to reflect the unique elements of
each system” (Order Instituting Rulemaking to Implement Com. Regs. Re Safety of
Electric Utility Substations, supra, 2012 Cal. PUC LEXIS 470, at p. *10), it is

                                           32
unclear whether this “best practice” will address stray voltage issues. Therefore,
we cannot say with any certainty that litigation of Wilson’s claims would hinder or
interfere with the PUC’s regulatory policy.
      Finally, the purported exercise of authority that Edison relies upon is of a
vastly different character than the kinds of exercise of authority found in cases in
which courts applied the Waters rule and found that section 1759 bars the
plaintiff’s action. In most of those cases, the PUC conducted (or was in the
process of conducting) investigations into or adopted regulations on the specific
issue alleged in the plaintiffs’ lawsuit. (See, e.g., Covalt, supra, 13 Cal. 4th 893
[plaintiffs alleged damages due to defendant’s powerlines emitting EMF radiation
on plaintiffs’ property; PUC conducted research projects on and investigations into
the potential health effects of EMF]; Sarale v. Pacific Gas & Electric Co. (2010)
189 Cal. App. 4th 225 [plaintiffs sought damages and injunctive relief based on a
utility’s alleged excessive trimming of commercially productive walnut trees
located under the utility’s power lines; the commission had adopted a regulation
mandating minimum distances that must be maintained between conductors and
vegetation, expressly declined to mandate the maximum limits of tree trimming,
and left to the determination of the utility whether greater clearance were necessary
under the circumstances to accomplish the purposes of the regulation]; Brian T. v.
Pacific Bell (1989) 210 Cal. App. 3d 894 [plaintiffs sought damages and injunction
to compel utility to restrict access of sexually explicit materials to adults through
certain methods; commission had conducted investigation and hearings on how to
restrict access and adopted a different method]; Schell v. Southern Cal. Edison Co.
(1988) 204 Cal. App. 3d 1039 [owner of an RV park filed action alleging his RV
park was entitled to residential baseline gas and electricity allocations; proceedings
were pending before the commission on whether RV parks should come under a
special rate schedule for provision of baseline service].)

                                          33
      In light of the absence of any indication that the PUC has investigated or
regulated the issue of stray voltage, and without any evidence that stray voltage
cannot be mitigated without violating the PUC’s regulation requiring grounding,
we cannot say that Wilson’s lawsuit would interfere with or hinder any supervisory
or regulatory policy of the PUC. Therefore, we hold that Wilson’s claims are not
within the exclusive authority of the PUC under section1759.


C.    Sufficiency of the Evidence
      In its appellant’s opening brief, Edison argued there was insufficient
evidence to support Wilson’s claims, focusing on specific elements in each cause
of action that Edison asserted Wilson failed to prove. Wilson did not respond
directly to Edison’s arguments in her respondent’s brief, and did not address at all
the elements of her claims. Instead she asserted that Edison ignored the evidence
of Edison’s conduct before Wilson purchased her home, and gave too little weight
to the experiences of previous tenants and the evidence of Wilson’s emotional
distress. We have examined the evidence presented at trial and conclude that
Wilson failed to present sufficient relevant evidence to establish the elements of
her IIED and negligence claims. We cannot conclude there was insufficient
evidence to support Wilson’s nuisance claim, since it requires the jury to balance
the gravity of the harm from the interference with Wilson’s use and enjoyment of
her property against the social utility of Edison’s conduct. Nevertheless, we hold
that judgment with respect to that claim must be reversed and remanded for retrial
because the jury considered evidence of Wilson’s physical injuries (which should
not have been considered because there was no evidence those injuries were
caused by her exposure to stray voltage) in balancing the harm against the social
utility and finding in favor of Wilson.



                                          34
      1.     IIED
      Edison contends there was no substantial evidence that it engaged in any
extreme or outrageous conduct directed at Wilson, and therefore Wilson could not
recover on her IIED claim. We agree.
      “The elements of the tort of intentional infliction of emotional distress are:
‘“(1) extreme and outrageous conduct by the defendant with the intention of
causing, or reckless disregard of the probability of causing, emotional distress;
(2) the plaintiff’s suffering severe or extreme emotional distress; and (3) actual and
proximate causation of the emotional distress by the defendant’s outrageous
conduct. . . .” Conduct to be outrageous must be so extreme as to exceed all
bounds of that usually tolerated in a civilized community.’ . . . [¶] It is not enough
that the conduct be intentional and outrageous. It must be conduct directed at the
plaintiff, or occur in the presence of a plaintiff of whom the defendant is aware.”
(Christensen v. Superior Court (1991) 54 Cal. 3d 868, 903 (Christensen).)
      Wilson’s theory at trial was that Edison had known for more than 20 years
that there was stray voltage at the property Wilson purchased in 2007, that the level
of stray voltage was dangerous, as evidenced by the physical injuries Wilson
suffered, and that Edison’s decision to put the property on the market, its failure to
eliminate the stray voltage, and its failure to warn Wilson caused Wilson extreme
emotional distress due to her physical injuries and her fear of harm to herself and
her children.26 Had the evidence at trial demonstrated that the level of stray
voltage was dangerous and caused Wilson’s physical injuries, we might conclude
the jury’s finding that Edison’s conduct was outrageous was supported by the
evidence. But there was no such evidence.

26
       Wilson’s counsel confirmed at oral argument that Wilson’s emotional distress was
due in large part to her distress over her physical symptoms.


                                          35
      To be sure, Wilson presented evidence of various physical ailments she
suffered, as well as evidence that she did not begin to suffer those ailments until
after she remodeled her master bathroom and began to feel electricity in the
shower. Wilson did not, however, present any competent evidence showing that
those physical ailments were caused by her exposure to the stray electricity at her
house.
      Although Wilson testified that a neurologist she went to in May 2011, Dr.
Rederich, told her she had severed her nerve endings and that she might be
developing secondary erythromelalgia, she also testified that Dr. Rederich could
not definitively say what was causing her symptoms. Moreover, the specialist to
whom Dr. Rederich sent Wilson, Dr. Beydoun, testified that Wilson did not, in
fact, have any nerve damage or secondary erythromelalgia, and that he did not
know the cause of her symptoms. Finally, Edison presented the testimony of an
expert witness – the former chairman of the department of neurology of Yale
Medical School, Dr. Waxman – who testified that he is not aware of any evidence
that intermittent contact with low voltage electricity can cause any kind of nerve
damage or erythromelalgia. In fact, he testified that electricity (at levels from
10mA to 120mA) is administered to patients in a number of ways within the
medical profession, including when administering nerve conduction tests, such as
were performed on Wilson.
      Without expert testimony linking her physical symptoms to her exposure to
stray voltage, Wilson could not rely upon those symptoms as evidence that Edison
allowed dangerous levels of stray voltage on her property. (See Jones v. Ortho
Pharmaceutical Corp. (1985) 163 Cal. App. 3d 396, 402 [“The law is well settled
that in a personal injury action causation must be proven within a reasonable
medical probability based upon competent expert testimony”]; see also id. at p. 403
[“‘[I]n the absence of factual circumstances of probability understandable to a jury

                                          36
there must be some scientific testimony that can be interpreted as an inference of
hypothetical probability before we can allow a jury to speculate upon the rights of
citizens. [¶] . . . If the experts cannot predict probability in these situations, it is
difficult to see how courts can expect a jury of laymen to be able to do so”].) In
fact, Edison had requested a jury instruction based upon the language in Jones, but
Wilson objected to the instruction, and the court refused to give it on the grounds
that Wilson was asking only for general damages, and not special damages.27
While we acknowledge that Wilson did not seek to recover special damages for her
physical injuries, she clearly relied upon evidence of those injuries in attempting to
show both that the level of stray voltage at her house was dangerous and that she
suffered emotional distress due to those injuries. Therefore, she was required to
establish that those injuries were caused by her exposure to stray voltage, and the
trial court erred in refusing Edison’s proposed instruction. Because Wilson did not
present any evidence to establish the causal connection, we conclude that she failed
to present sufficient evidence to support her IIED claim to the extent she relied
upon her physical symptoms to show that Edison’s conduct was outrageous.
       To the extent Wilson contends the evidence she presented regarding stray
voltage at her gas meter -- i.e., evidence that the gas company tagged her meter and
turned off her gas service for a weekend in August 2008, and tagged her meter
again in April 2010 -- establishes that the level of stray voltage on her property was
dangerous, that evidence is insufficient to establish outrageous conduct by Edison.
First, the fact that the gas company restored service when Edison explained that the


27
        Edison’s proposed jury instruction stated: “In a personal injury action, causation
must be proven within a reasonable medical probability based upon competent expert
testimony. A possible cause only becomes probable when, in the absence of other
reasonable causal explanations, it becomes more likely than not that the injury was a
result of the defendant’s action.”


                                            37
source of the voltage probably was NEV tends to show that any danger from the
voltage on Wilson’s gas meter was not significant. Moreover, the evidence
showed that Edison worked with the gas company to determine the best way to
minimize the stray voltage at the gas meter, and ultimately paid to have the gas
company install isolators throughout the neighborhood, which reduced the voltage
on Wilson’s meter to nearly zero. Thus, a finding of outrageous conduct by Edison
cannot be based upon Wilson’s allegation that Edison allowed dangerous levels of
stray voltage onto Wilson’s property.
      Even if it could be found that a decision to put a property on the market
when the levels of stray voltage were enough to perceive but were not dangerous
constituted outrageous conduct, the evidence presented at trial was insufficient to
hold Edison liable for IIED. Before Edison authorized the release of the property
for sale in 1998, it investigated the source of shocks and found a problem on a
nearby distribution pole; when that problem was fixed, the stray voltage at the
house stopped. Edison’s sales and leasing manager went to the house and touched
the areas that previously had produced shocks to verify there were no more shocks.
After the property was sold in 1999, there were no reports of shocks for the next
five years. Thus, the evidence showed that Edison reasonably believed at the time
of the sale that it had eliminated the potential for shocks. And when Edison
received a report of shocks in 2004, it thoroughly investigated the situation,
conducted simulations, and implemented a plan to install a common neutral
system. After the system was installed, Edison confirmed with the tenants that
they were satisfied with the results, and Edison received no more complaints of
shocks or stray voltage until Wilson’s gas meter was tagged in 2008.
      In short, the evidence presented at trial showed that Edison believed it had
eliminated the potential for shocks when it put the house on the market in 1998-
1999. When it received a report of shocks five or six years later, it responded by

                                         38
installing a common neutral system, which appeared to fix the problem. When it
received reports of electricity at Wilson’s gas meter several years later, it
responded by working with the gas company to find a solution and paying for the
installation of isolators on all of the gas service lines in the neighborhood. Finally,
when it received the report that Wilson was experiencing an electrical current in
her newly remodeled shower, Edison came to the house, took measurements to
determine the level of electricity was not dangerous, explained how the current
could be eliminated by installing isolators or bonding the fixture and the drain, and
offered to pay for the installation of the isolators. This evidence is insufficient to
establish that Edison’s conduct was “‘so extreme as to exceed all bounds of that
usually tolerated in a civilized community.’”28 (Christensen, supra, 54 Cal.3d at p.
903.) Therefore, the judgment in favor of Wilson on her IIED claim must be
reversed.


       2.     Negligence
       To establish liability for Edison’s negligence, Wilson was required to
present evidence that Edison owed a duty to Wilson, that Edison breached that
duty, and that Edison’s breach was a proximate cause of the harm Wilson suffered.
(Federico v. Superior Court (1997) 59 Cal. App. 4th 1207, 1210-1211.) Edison
contends Wilson failed to establish any breach of duty. We agree.
       Wilson attempted to establish a breach of a duty by Edison through the
testimony of her expert witness, electrical engineer Douglas Bennett. Bennett

28
       To the extent Wilson relies upon her testimony that an Edison claims
representative yelled at her during the May 6, 2011 meeting at her house when she
described her symptoms, that evidence is insufficient to establish liability for IIED. (See
Hughes v. Pair (2009) 46 Cal. 4th 1035, 1051 [“Liability for intentional infliction of
emotional distress ‘“does not extend to mere insults, indignities, threats, annoyances,
petty oppressions, or other trivialities”’”].)


                                            39
testified that Edison violated standards in the electrical distribution industry in the
way it designed its distribution system at the Topaz substation, but he did not know
what was wrong with the design. He also stated that Edison violated standards by
allowing dangerous levels of electricity to be present at Wilson’s home, although
he could not state what constitutes a dangerous level. When asked why he
believed Edison had not complied with its duties and responsibilities as a
distributor of electricity, he said, “[b]ecause the voltage still exists at the property.
And that’s not right. . . . [¶] [Wilson is] being subjected to these voltages. They
are totally out of her control. They can only be addressed by the Edison Company
to reduce the voltage present at her house.”
      Given the undisputed evidence that stray voltage is an unavoidable
byproduct of grounding, which is required by the PUC, it cannot be the case that
Edison breached a duty owed to Wilson by failing to eliminate all stray voltage at
Wilson’s house, whether perceived or not. Moreover, because the only injury
Wilson claimed in her lawsuit was emotional distress,29 she was required to show
that Edison’s breach threatened physical injury to her. (See Potter v. Firestone
Tire & Rubber Co. (1993) 6 Cal. 4th 965, 984-985 (Potter) [“[T]here is no
independent tort of negligent infliction of emotional distress. [Citation.] The tort
is negligence, a cause of action in which a duty to the plaintiff is an essential
element. [Citations.] That duty may be imposed by law, be assumed by the
defendant, or exist by virtue of a special relationship.”] “[U]nless the defendant
has assumed a duty to plaintiff in which the emotional condition of the plaintiff is

29
        Wilson’s counsel made clear in his closing argument to the jury that the harm for
which Wilson sought to hold Edison liable was the emotional distress she suffered as a
result of Edison’s conduct. He told the jury, “So what I’m asking for is for damages and
what’s called general damages, anxiety, emotional distress, the inconvenience, the items
that are on the verdict form that are – essentially these are the nonfinancial damages.
What I’m asking for is for emotional distress for the past and for the future.”


                                            40
an object, recovery is available only if the emotional distress arises out of the
defendant’s breach of some other legal duty and the emotional distress is
proximately caused by that breach of duty. Even then, with rare exceptions, a
breach of the duty must threaten physical injury, not simply damage to property or
financial interests.” (Potter, supra, 6 Cal.4th at p. 985.) Thus, at the very least,
there could not have been a breach of duty during the period when no shocks were
felt on the property.30
       Even if we assume that exposure to low voltage shocks could threaten
physical injury (despite the absence of evidence that the physical injuries Wilson
suffered were caused by that exposure, and the testimony of Edison’s expert that
such exposure does not cause physical injury), there is no evidence that Edison
breached any duty of care in this case. As noted, the evidence showed that Edison
had eliminated the touch potential in the house in 2005, inasmuch as there were no
reports of shocks from that time until Wilson remodeled her bathroom in 2011.
That remodel created touch potential in her shower because the water pipes she
installed were metal and the drain was connected to the ground. Once she reported
the problem to Edison, Edison owed her a duty to eliminate the touch potential.
The evidence shows that Edison explained to Wilson (and her boyfriend) what
needed to be done to eliminate the touch potential, and offered to pay for the
installation of plastic isolators. Wilson, however, refused Edison’s offer, insisting
that Edison had to eliminate all stray voltage on her property. In light of this

30
        Although it might be argued that the stray voltage found at Wilson’s gas meter
could demonstrate a potential threat of physical injury to the extent it could cause an
explosion, the evidence showed that Edison acted to eliminate that threat. It responded to
the reports of voltage by explaining to the gas company that the voltage was NEV and
agreeing to monitor it (which appeared to address the gas company’s concern about any
possible danger), and then paid for the installation of isolators on the service lines (which
virtually eliminated the voltage).


                                             41
evidence, we conclude that Wilson failed to present sufficient evidence to support
her negligence claim because she failed to establish any breach of a duty by Edison
that threatened physical injury to her.


       3.     Nuisance
       Edison contends the judgment on Wilson’s nuisance claim must be reversed
because the claim is precluded under Civil Code section 3482, which provides that
“[n]othing which is done or maintained under the express authority of a statute can
be deemed a nuisance.” According to Edison, because the undisputed evidence
establishes that the stray voltage Wilson experienced is an unavoidable byproduct
of grounding, and the substation’s grounding is both required by and fully
compliant with PUC regulations, Civil Code section 3482 applies.
       In making this argument, Edison relies upon Farmers Ins. Exchange v. State
of California (1985) 175 Cal. App. 3d 494 (Farmers). In that case, plaintiff
insurance companies sought damages for automobile paint corrosion caused by the
state’s pesticide spraying for medfly eradication. Rejecting the plaintiffs’
argument that Civil Code section 3482 did not apply because the law at issue “did
not ‘expressly authorize’ the state to damage automobile paint finishes,” the
appellate court stated: “This misses the point. The authorizing statute need not
predict the precise nature of the damages. It need only authorize the governmental
action.” (Id. at p. 503.) Edison argues that in this case, “the PUC need not have
‘expressly authorized’ stray voltage to exist on properties around a utility’s
electrical distribution infrastructure, . . . [i]t need only -- as it did -- impose the
design, siting, operation, and safety requirements for Edison’s electrical
distribution system, including grounding, with which Edison complied.”
       Edison’s reliance on Farmers, supra, 175 Cal. App. 3d 494 is misplaced. As
the Supreme Court explained in Varjabedian v. City of Madera (1977) 20 Cal. 3d
42
285 (Varjabedian), “‘“[a] statutory sanction cannot be pleaded in justification of
acts which by the general rules of law constitute a nuisance, unless the acts
complained of are authorized by the express terms of the statute under which the
justification is made, or by the plainest and most necessary implication from the
powers expressly conferred, so that it can be fairly stated that the legislature
contemplated the doing of the very act which occasions the injury.”’ . . . A
requirement of ‘express’ authorization embodied in the statute itself insures that an
unequivocal legislative intent to sanction a nuisance will be effectuated, while
avoiding the uncertainty that would result were every generally worded statute a
source of undetermined immunity from nuisance liability.” (Id. at p. 291.)
Applying this standard in the case before it, which involved a nuisance claim based
upon odors emitted from the defendant city’s operation of a waste water treatment
plant, the Supreme Court rejected the city’s argument that “the general
authorization of municipal construction of sewage plants ‘expressly’ sanctions the
production of any particular level of odors within the meaning of [Civil Code]
section 3482.” (Varjabedian, supra, 20 Cal.3d at p. 292.) The Court observed:
“None of the Government Code statutes under which the city claims to act
mentions the possibility of noxious emanations from such facilities. Nor can we
find that such odors were authorized by the ‘plainest and most necessary
implication’ from the general powers there conferred, or that it can be fairly said
that the Legislature contemplated, to any extent, the creation of a malodorous
nuisance when it authorized sewage plant construction. Indeed, one object of such
plants is to remove harmful and obnoxious effluents from the environment.”
(Ibid.)
          The appellate court in Farmers distinguished the Supreme Court’s decision
in Varjabedian on the grounds that the nuisance complained of in Farmers, “the
release of a chemically destructive spray into the atmosphere, was precisely what

                                           43
was authorized by the various statutes [at issue].” (Farmers, supra, 175
Cal.App.3d at p. 503.) The same cannot be said in this case. Rather, the nuisance
complained of here is similar to the nuisance complained of in Varjabedian, i.e., a
byproduct of a facility constructed in accordance with statutes or regulations
authorizing such facilities. Therefore, we find that Civil Code section 3482 does
not preclude Wilson’s nuisance claim.
       Although we reject Edison’s argument that Civil Code section 3482
precludes Wilson’s nuisance claim, we cannot affirm the judgment on that claim. 31
       As we have explained, Wilson presented substantial evidence of various
physical injuries she suffered, but failed to show that any of those injuries were
caused by her exposure to stray voltage. In fact, the undisputed expert evidence
established that exposure to that level of electricity would not cause injury. While
we do not doubt that Wilson suffered from the symptoms she described, they were
irrelevant to her claims in the absence of any showing of a causal connection
between the symptoms and her exposure to stray voltage.32 It appears, however,
that the jury considered Wilson’s injuries in reaching its verdict on at least one of


31
        After oral argument, we asked the parties for briefing on whether the nuisance
claim should be reversed and remanded on the grounds that (1) it cannot be determined
whether the jury considered irrelevant evidence when determining whether the
seriousness of the harm to Wilson outweighed the public benefit of Edison’s conduct; and
(2) the jury was not instructed on the factors it was to consider to determine whether the
seriousness of the harm to Wilson outweighed the public benefit of Edison’s conduct.
We have received and considered the supplemental briefing from both parties.
32
       We emphasize that Wilson’s theory at trial was that she suffered emotional
distress as a result of physical symptoms purportedly caused by stray voltage, not that the
stray voltage caused her emotional distress, which then caused the physical symptoms.
In any event, she did not present any competent evidence that the symptoms she
described could have resulted from emotional distress.



                                            44
her claims, because it asked the court for a read back of Wilson’s testimony
“regarding her symptoms and the dates of symptoms, doctor’s visits, et cetera.”
       There is no doubt that the jury considered this irrelevant evidence in
deciding the nuisance claim. The jury was instructed to determine whether Wilson
was harmed by Edison’s conduct and whether the seriousness of the harm
outweighed the public benefit of Edison’s conduct.33 We acknowledge that to
recover on a nuisance claim the harm the plaintiff suffers need not be a physical
injury. (See, e.g., Acadia, California, Ltd. v. Herbert (1960) 54 Cal. 2d 328, 337
[“regardless of whether the occupant of land has sustained physical injury, he may
recover damages for the discomfort and annoyance of himself and the members of
his family and for mental suffering occasioned by fear for the safety of himself and
his family when such discomfort or suffering has been proximately caused by a
trespass or a nuisance”]; Stoiber v. Honeychuck (1980) 101 Cal. App. 3d 903, 919
[“The statutory definition of nuisance appears to be broad enough to encompass
almost any conceivable type of interference with the enjoyment or use of land or
property”]; Civ. Code, § 3479 [“Anything which is injurious to health, . . . or is
indecent or offensive to the senses, or an obstruction to the free use of property, so


33
       The jury was given CACI No. 2021, which instructed that, to establish her
nuisance claim, “Wilson must prove all of the following: [¶] No. 1, that Southern
California Edison Company by acting, or failure to act, created a condition or permitted a
condition to exist that was harmful to [health, indecent] or offensive to the senses, or was
an obstruction to the free use of property, so as to interfere with the comfortable
enjoyment of life or property. [¶] No. 2, that this condition interfered with Simona
Wilson’s use or enjoyment of her property. [¶] No. 3, that Simona Wilson did not
consent to Southern California Edison Company’s conduct. [¶] No. 4, that an ordinary
person would be reasonably annoyed or disturbed by Southern California Edison
Company’s conduct. [¶] No. 5, that Simona Wilson was harmed. [¶] No. 6, that
Southern California Edison Company’s conduct was a substantial factor in causing
Simona Wilson harm; and [¶] No. 7, that the seriousness of the harm outweighed the
public benefit of Southern California Edison Company’s conduct.”


                                             45
as to interfere with the comfortable enjoyment of life or property . . . is a
nuisance”].) Thus, the absence of evidence in this case to establish that Wilson’s
physical injuries were caused by the stray voltage would not preclude recovery on
her nuisance claim.
      Nevertheless, the jury’s verdict on the claim cannot stand because under
Wilson’s theory of the case, those physical injuries were an integral part of the
harm she purportedly suffered. For example, when explaining to the jury that it
needed to determine how to compensate Wilson for her damages in the lawsuit,
counsel for Wilson told the jury: “[Y]ou have to identify what are the harms and
losses that were caused by Edison. . . . Ms. Wilson discovered on April 20th that
there was electricity on her line. That date started an absolute nightmare for her
and her family. She went to her doctor, to a neurologist, and was told that she had
nerve damage which set off a chain of months and months and even years of tests,
every blood test know[n] to mankind, skin biopsies, nerve conduction studies, over
and over and over again. Specialist. Taking her kids to the doctor to make sure
they are okay. [¶] She had to eventually leave the house. She was told by her
inspector who was the only person not attached to Edison, get out of the house
immediately. She couldn’t afford to keep paying the mortgage on this house and to
live in another place. Her credit was destroyed. She has been -- she’s gone
through all this emotional distress with her kids in that house. They see it. She’s
worried about them. Are they feeding off me. It is absolutely a disaster.” When
counsel later specifically addressed damages for her nuisance claim, counsel
referred back to his earlier discussion of Wilson’s “nightmare,” stating: “What is
the amount to compensate Ms. Wilson for interference with her use and enjoyment
of her property. Ms. Wilson has -- basically from April 19 through today or
through when she moved out [of her] house, that home was essentially rendered
useless. . . . [¶] Having electricity all over your fixtures, it effectively destroyed

                                           46
her use and enjoyment of the home. I mean, what else can I say. It’s a nightmare
and we’ve gone through that. So I’m going to ask for $500,000 for the nuisance
claim.” Counsel then discussed Wilson’s physical symptoms, and argued that all
of the doctors who testified acknowledged that her symptoms were real. Because
the evidence of Wilson’s physical injuries should not have been considered by the
jury when evaluating the gravity of the harm Wilson suffered from Edison’s
interference with her property, we must reverse the judgment and remand the
matter to the trial court for a retrial on the nuisance claim.


             a. Jury Instructions on Retrial
      Because the nuisance claim must be retried, we must address an issue
regarding the jury instruction for that claim. As noted, the jury was instructed that
to find in favor of Wilson, it had to find that “the seriousness of the harm [suffered
by Wilson] outweighed the public benefit of Southern California Edison
Company’s conduct.” No instructions were given as to what factors the jury
should consider in making this determination. We conclude that additional
instructions are required because without any guidance on the factors to consider,
the jury cannot properly assess the seriousness of the harm or the public benefit.
      In Covalt, the Supreme Court discussed the unique nature of a private
nuisance cause of action. The Court compared nuisance to trespass, and noted that
unlike trespass, a nuisance claim requires proof “that the invasion of the plaintiff’s
interest in the use and enjoyment of the land was substantial, i.e., that it caused the
plaintiff to suffer ‘substantial actual damage’” and that “‘[t]he interference with the
protected interest [was] unreasonable’ [citation], i.e., it must be ‘of such a nature,
duration or amount as to constitute unreasonable interference with the use and
enjoyment of the land.’” (Covalt, supra, 13 Cal.4th at p. 938.) The Court
observed that “[t]his requirement flows from the law’s recognition that ‘Life in

                                           47
organized society and especially in populous communities involves an unavoidable
clash of individual interests. Practically all human activities unless carried on in a
wilderness interfere to some extent with others or involve some risk of
interference, and these interferences range from mere trifling annoyances to serious
harms. It is an obvious truth that each individual in a community must put up with
a certain amount of annoyance, inconvenience and interference and must take a
certain amount of risk in order that all may get on together. The very existence of
organized society depends upon the principle of “give and take, live and let live,”
and therefore the law of torts does not attempt to impose liability or shift the loss in
every case in which one person’s conduct has some detrimental effect on another.
Liability for damages is imposed in those cases in which the harm or risk to one is
greater than he ought to be required to bear under the circumstances, at least
without compensation.’ (Rest.2d Torts, § 822, com. g., p. 112.)” (Covalt, supra,
13 Cal.4th at pp. 937-938.)
      The Court explained that “[t]he primary test for determining whether the
invasion is unreasonable is whether the gravity of the harm outweighs the social
utility of the defendant’s conduct, taking a number of factors into account.”
(Covalt, supra, 13 Cal.4th at p. 938, italics added.) The Court did not discuss those
factors – because it found in that case that the nuisance claim was under the
exclusive jurisdiction of the PUC – but instead cited to the Restatement Second of
Torts, sections 826 through 831.
      Section 826 of the Restatement provides that an invasion is unreasonable if
“(a) the gravity of the harm outweighs the utility of the actor’s conduct, or [¶]
(b) the harm caused by the conduct is serious and the financial burden of
compensating for this and similar harm to others would not make the continuation
of the conduct not feasible.” (Rest.2d Torts, § 826.)



                                          48
      Section 827 of the Restatement lists the factors to be considered in
determining the gravity of the harm from an intentional invasion of another’s
interest in the use and enjoyment of land: “(a) The extent of the harm involved;
[¶] (b) the character of the harm involved; [¶] (c) the social value that the law
attaches to the type of use or enjoyment invaded; [¶] (d) the suitability of the
particular use or enjoyment invaded to the character of the locality; and [¶] (e) the
burden on the person harmed of avoiding the harm.” (Rest.2d Torts, § 827.)
      The factors to be considered in determining the social utility of conduct that
causes an intentional invasion of another’s interest in the use and enjoyment of
property are found in section 828 of the Restatement: “(a) the social value that the
law attaches to the primary purpose of the conduct; [¶] (b) the suitability of the
conduct to the character of the locality; and [¶] (c) the impracticability of
preventing or avoiding the invasion.” (Rest.2d Torts, § 828.)
      Restatement sections 829 through 831 provide alternate tests to determine
when an intentional invasion is unreasonable: when the harm caused by the
invasion is “significant” and the actor’s conduct is “for the sole purpose of causing
harm to the other” or “contrary to common standards of decency” (Rest.2d Torts,
§ 829); when “the harm resulting from the invasion is severe and greater than the
other should be required to bear without compensation” (Rest.2d Torts, § 829A);
when “the harm is significant and it would be practicable for the actor to avoid the
harm in whole or in part without undue hardship” (Rest.2d Torts, § 830); or when
the harm is “significant” and “the particular use or enjoyment interfered with is
well suited to the character of the locality” and “the actor’s conduct is unsuited to
the character of that locality” (Rest.2d Torts, § 831).
      The CACI instruction given to the jury in this case (CACI No. 2021) did not
address any of these factors or alternate tests. The absence of any instruction on
these factors or tests not only left the jury without any guidance as to the proper

                                          49
focus of their deliberations,34 it also rendered CACI No. 2021 an incorrect
statement of the law because it allowed the jury to find liability for nuisance even
if the jury did not find that the harm to Wilson was substantial. The instruction
merely stated, as the fifth element that Wilson must prove, “that Simona Wilson
was harmed.” (See CACI No. 2021, element 6 [“6. That [name of plaintiff] was
harmed”].) Moreover, the fourth element set forth in the instruction seemed to
suggest that the harm need not be substantial, because it stated that Edison’s
conduct needed only be enough to “reasonably” annoy or disturb an ordinary
person. (CACI No. 2021, element 5 [“5. That an ordinary person would be
reasonably annoyed or disturbed by [name of defendant]’s conduct”].)
       Had the jury been instructed on the proper factors to consider when
weighing the gravity of the harm against the social utility of Edison’s conduct and
found Edison liable, the statement of these elements would be sufficient because in
finding in favor of Wilson the jury necessarily would have concluded that the harm
was substantial. Without such instruction, it is not. Therefore, on retrial the jury
must be given an additional instruction to supplement CACI No. 2021. The




34
       In fact, Wilson’s attorney may have misled the jury about what it should consider
when determining whether the seriousness of the harm outweighed the public benefit of
Edison’s conduct. Addressing this element during closing argument, counsel stated:
“[T]he final element here is that the seriousness of the harm outweighs the public benefit.
That, I think, is an easy one because no one is claiming there’s a public benefit to putting
unacceptable levels of voltage on fixtures.” Counsel misidentified the “public benefit” to
be considered. The question is not whether the interference itself is a “public benefit.”
Rather, the question is whether the conduct that causes the interference is a “public
benefit.” (See Rest.2d Torts, § 828, subd. (a) [to determine the social utility of conduct
that causes the invasion, one must consider “the social value that the law attaches to the
primary purpose of the conduct”], italics added.)


                                            50
additional instruction, which for clarity should immediately follow CACI No.
2021, is as follows:35
       In determining whether the seriousness of the harm Wilson suffered
outweighed the public benefit of Edison’s conduct you should consider the
following factors.
       To determine the seriousness of the harm Wilson suffered, you should
weigh:
       a. The extent of the harm, meaning how much the condition Edison caused
(that is, stray voltage) interfered with Wilson’s use or enjoyment of her property,
and how long that interference lasted.
       b. The character of the harm, that is, whether the harm involved a loss from
the destruction or impairment of physical things she was using, or personal
discomfort or annoyance.
       c. The value society places on the type of use or enjoyment invaded; in this
case the property was used as a residence. The greater the social value of the
particular type of use or enjoyment of land that is invaded, the greater the gravity
of harm from the invasion.
       d. The suitability of the type of use or enjoyment invaded to the character of
the locality. The character of a locality is based upon the primary kind of activity
at that location, such as residential, industrial, or other activity.
       e. The extent of the burden (such as expense and inconvenience) on Wilson
to avoid the harm.




35
        By providing this instruction, we simply seek to give guidance to the trial court in
this case. We suggest that the CACI committee consider our concerns regarding CACI
No. 2021 and determine if additional instructions should be drafted for use generally in
nuisance cases.

                                             51
      To determine the social utility of Edison’s conduct, you should weigh:
      a. The value society places on the primary purpose of the conduct that
caused the interference. The primary purpose of the conduct means Edison’s main
objective for engaging in the conduct. How much social value a particular purpose
has depends upon how much its achievement generally advances or protects the
public good.
      b. The suitability of the conduct that caused the interference to the character
of the locality. The suitability of the conduct depends upon its compatibility to the
primary activities carried on in the locality.
      c. The practicability or impracticality of preventing or avoiding the
invasion.


D.    Punitive Damages
      Edison contends the punitive damages award must be reversed because there
is no substantial evidence that an Edison managing agent authorized or ratified any
alleged malicious, oppressive, or fraudulent conduct. We agree.
      “In a civil case not arising from the breach of a contractual obligation, the
jury may award punitive damages ‘where it is proven by clear and convincing
evidence that the defendant has been guilty of oppression, fraud, or malice.’ (Civ.
Code, § 3294, subd. (a).) ‘Malice’ is defined as intentional injury or ‘despicable
conduct which is carried on by the defendant with a willful and conscious
disregard of the rights or safety of others.’ (Id., § 3294, subd. (c)(1).) ‘Oppression’
is defined as ‘despicable conduct that subjects a person to cruel and unjust hardship
in conscious disregard of that person’s rights.’ (Id., § 3294, subd. (c)(2).)” (Roby
v. McKesson Corp. (2009) 47 Cal. 4th 686, 712.) The term “despicable” is not
defined in the statute, but the Supreme Court has observed that it is applicable to



                                           52
“circumstances that are ‘base,’ ‘vile,’ or ‘contemptible.’” (College Hospital, Inc.
v. Superior Court (1994) 8 Cal. 4th 704, 725.)
      When the defendant is a corporation, “[a]n award of punitive damages
against a corporation . . . must rest on the malice of the corporation’s employees.
[¶] But the law does not impute every employee’s malice to the corporation.”
(Cruz v. HomeBase (2000) 83 Cal. App. 4th 160, 167.) Instead, the oppression,
fraud, or malice must be perpetrated, authorized, or knowingly ratified by an
officer, director, or managing agent of the corporation. (Civ. Code, § 3294, subd.
(b).) “‘[M]anaging agent’ . . . include[s] only those corporate employees who
exercise substantial independent authority and judgment in their corporate
decisionmaking so that their decisions ultimately determine corporate policy.”
(White v. Ultramar, Inc. (1999) 21 Cal. 4th 563, 566-567.)
      In this case, Edison notes that Wilson’s assertion that an officer or managing
agent of Edison authorized or knowingly ratified alleged despicable conduct is
based upon the testimony of two witnesses: William Perry, an employee of the gas
company, who testified that discussions between Edison and the gas company
regarding mitigation of stray voltage on neighborhood gas meters included vice
presidents of Edison; and Tina Drebushenko, an Edison employee who sent emails
regarding reports of shocks at the property in 1997 to several Edison employees,
including at least one manager who “should have some impact with [Edison]
policy.” Wilson does not dispute that this was the only evidence showing
knowledge on the part of Edison officers or managing agents.
      But as Edison observes, even if this testimony establishes that managing
agents ratified or authorized something, the conduct they ratified was far from
despicable. While these managing agents no doubt were aware that stray voltage
was present on Wilson’s property (although Wilson did not own the property at the
time of Drebushenko’s email), they were made aware of that in the context of

                                         53
Edison attempting to mitigate it to ensure the level of voltage did not present any
danger to the occupants of the property. This certainly does not constitute
oppression, fraud, or malice. Therefore, the punitive damages award must be
reversed. Because Wilson failed to present sufficient evidence to support an award
of punitive damages, she is not entitled to seek punitive damages on retrial of her
nuisance claim.


                                   DISPOSITION
             The judgment is reversed. On remand, the trial court is directed to
enter judgment in favor of Edison on Wilson’s IIED and negligence claims, and
hold a retrial of her nuisance claim. On retrial, the trial court must instruct the jury
on the factors it should consider in determining whether the gravity of the harm
Wilson suffered outweighed the public benefit of Edison’s conduct that caused the
interference. Wilson is not entitled to seek punitive damages on retrial. The
parties shall bear their own costs on appeal.
             CERTIFIED FOR PUBLICATION




                                                WILLHITE, J.




             We concur:




             EPSTEIN, P. J.                     COLLINS, J.



                                           54